 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, Local369, AFL-CIO and The Austin Company andFederal Express Corporation and The J. F.Barton Contracting Company. Cases 26-CD-138 and 26-CD-140April 1, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by The Austin Company, hereincalled Austin, and by Federal Express Corporation,herein called Federal Express, alleging that Inter-national Union of Operating Engineers, Local 369,AFL-CIO, herein called the Union, violated Sec-tion 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an' object of forcing or re-quiring The J. F. Barton Contracting Company,herein called Barton, to assign certain work to em-ployees represented by it rather than to the unre-presented employees of Barton.Pursuant to notice, a hearing was held beforeHearing Officer Jack L. Berger on November 6,1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, that Austin isengaged in the design, engineering, and construc-tion of manufacturing facilities with locations invarious States, including the State of Tennessee,where it is engaged in that business activity at theFederal Express construction site in Memphis, Ten-nessee. During the past year, a representativeperiod, Austin purchased and received at its job-sites in Tennessee goods and materials valued inexcess of $50,000 directly from points outside theState of Tennessee. The parties also stipulated, andwe find, that Austin is now, and has been at alltimes material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.The parties stipulated, and we find, that FederalExpress is engaged in the business of providing airtransportation service for freight and commoditieswith locations in various States, including the Stateof Tennessee. During the past year, a representa-255 NLRB No. 58tive period, in the course of its business operationswithin the State of Tennessee, Federal Express de-rived gross revenues in excess of $50,000 for thetransportation of freight and commodities from theState of Tennessee directly to points outside theState of Tennessee. The parties also stipulated, andwe find, that Federal Express is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.The parties further stipulated, and we find, thatBarton is engaged in the business of laying con-crete paving with two such locations in Memphis,Tennessee, where it is engaged in that business ac-tivity at the Federal Express jobsite. During thepast year, a representative period, in the course ofits business operations, Barton purchased and re-ceived at the Federal Express jobsite in Memphisgoods and materials valued in excess of $50,000 di-rectly from points outside the State of Tennessee.The parties also stipulated, and we find, thatBarton is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.Accordingly, we find that it will effectuate thepurposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Interna-tional Union of Operating Engineers, Local 369,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeOn April 5, 1979, and January 21, 1980, FederalExpress entered into a two-part contract withAustin to construct a handling and sorting facilityand to build ramp areas adjacent to the facility forFederal Express aircraft. Austin subcontracted theramp construction work to Barton. In accordancewith the $3 million Austin subcontract, Bartonagreed to use union labor, and, on July 20, 1979,entered into a collective-bargaining agreement withthe Union. That agreement contained the followinglanguage: "The West Tennessee Bargaining Group,Inc. agreement is accepted on behalf of J. F.Barton Contracting Co. as subcontractor of TheAustin Co. for the Federal Express Project at theMemphis Int. Airport and is limited exclusively tothis project."From about August 29 through November 26,1979, Barton was on the Federal Express jobsiteusing composite crews of union-represented em-ployees and its own regular unrepresented employ-ees to pour 14-1/2-inch concrete in the 600-by-1,800-foot ramp area it had prepared adjacent to OPERATING ENGINEERS, LOCAL 369477and just south of the sorting facility then beingconstructed by Austin. After completing the work,Barton dismantled its concrete plant, and, taking allits equipment, left the site.Subsequently, Federal Express solicited bids on aramp overlay project. The first part of this projectinvolved the removal of a 7-1/2-inch layer of con-crete in the west end ramp, stabilization of the soilunderneath, and the pouring of a new layer of con-crete 14-1/2 inches thick. The second part requiredthe placement of asphalt overlays on two otherareas. Barton was the successful bidder and, onAugust 18, 1980, entered into a contract with Fed-eral Express for the work. This contract, unlike theAustin subcontract, contained no requirement thatunion labor be used.Sometime between the Ist and the 8th of Sep-tember 1980, William Ballard, a Barton superin-tendent, was approached at a Barton jobsite on theNaval Air Station in Millington by the Union's as-sistant business manager, David Brown. Ballardtestified that Brown asked him why the Millingtonjob was not union, whereupon Ballard got a wagescale sheet and gave it to Brown. Brown looked itover, and asked when Barton planned on comingout to the Federal Express job. Ballard replied thatthey would be moving out whenever they finishedup at Millington. Brown then asked whether theFederal Express job would be a union job, towhich Ballard replied that it was his understandingthat it would not be. Ballard directed Brown tospeak with John Ramey, a Barton vice president.Between September 15 and October 1, 1980,Barton began moving men and equipment to theFederal Express site. Initially, a skeleton crewbroke out the old concrete. Later the concretemixing and pouring equipment was put in place.Sometime after this process had begun, and appar-ently before Barton had actually begun workingwith its heavy construction equipment, DavidBrown approached Ballard on the site. Accordingto Ballard, Brown said that he had some people heneeded to get work, and that he wanted to goahead and get them started. Ballard replied that hecould not help Brown's people when Barton start-ed work because the job was not a union job.The parties stipulated that on September 22 or23, 1980, David Brown called Ramey and asked ifhe was going to do the Federal Express job thesame as he had done the last one he had out there.Ramey said he had to talk with Barton, and that hewould let Larkin Brown, the Union's business man-ager and financial secretary, know Friday. Rameytalked to Larkin Brown on Saturday, September27, 1980, at or about 6 p.m. and told Brown thatBarton said that he could not pay union wages andbenefits, and that he could not use any of the unionpeople.The parties stipulated that the Union establishedpickets at the Federal Express jobsite on Mondayafternoon, September 29, 1980. By 9:45 a.m. thefollowing morning, there was one picket at thegate used by the Austin employees and one at thegate used by the Barton employees. The Austingate picket wore an apron which said "NeutralGate Observer Operating Engineers 369 AFL/CIO," while the Barton gate picket wore an apronwhich said "NOTICE to the Public, J. F. Bartondoes not meet the area standards established byOperating Engineers Local 369 Union." The pick-eting continued in this manner until October 6,1980, when it was stopped pursuant to an agree-ment which was apparently concluded on October9, 1980.B. The Work in DisputeThe work in dispute involves erecting, disman-tling, operating, and repairing equipment involvedin the construction of the west end ramp overlay atFederal Express Corporation, Republican Drive,adjacent to Memphis International Airport, Mem-phis, Tennessee.C. The Contentions of the PartiesThe Union has taken a number of positions. Atthe hearing, counsel stated that the Union was notclaiming the work, that there was no jurisdictionaldispute, that the picketing was legitimate areastandards picketing, and that the picketing was re-cognitional, "if anything." In its brief, the Unionadds the contention that it was simply seeking toenforce a collective-bargaining agreement.Federal Express and Austin contend that theUnion is claiming the disputed work, that its pur-ported "disclaimer" is ineffective, that the work isnot a continuation of the Austin subcontract, but isa separate contract with Federal Express and that,under traditional Board criteria, the work shouldbe awarded to Barton's unrepresented employees.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute. Inasmuch as the parties have stipulated thatthere is no agreed-upon method for the voluntaryadjustment of the dispute, we need only consider 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.'As was previously noted, David Brown ap-proached Barton Superintendent Ballard at theMillington jobsite in early September 1980 to askwhether Barton was going to use union-representedlabor on the second Federal Express job. Soonthereafter, Brown approached Ballard at the Feder-al Express site and told Ballard that he had somepeople he needed to get work, and he wanted togo ahead and get them started. This time Ballardresponded that he could not help Brown's peoplebecause the job was not a union job. Brown alsocalled Barton Vice President Ramey on September22 or 23, and asked if he was going to do the Fed-eral Express job the same as he had done the lastone out there, referring to the work done under theAustin subcontract. Several days later, after dis-cussing the question with Barton, Ramey informedthe Union that Barton could not pay union wagesand benefits, and that it could not use any of theunion people. The following business day the pick-ets were established.Pursuant to the requirements of the Austin sub-contract, Barton had used a composite crew com-posed of union-represented employees and its ownunrepresented employees during the first FederalExpress job. Barton, however, received the secondi At the hearing, the Union made a motion to dismiss, asserting thatthere was no party there claiming the work. It is well established thatwhen a party to a jurisdictional, dispute effectively renounces its claim tothe work in question, the Board considers the dispute to be at an end andquashes the notice of hearing. General Building Laborers' Local Union No.66 of the Laborers' International Union of NIorth America (Georgia-PacificCorporation), 209 NLRB 611 (1974). However, no party to this disputehas renounced the work. In his closing argument at the hearing, counselfor the Union made the following statement:It was never intended that (b)(4)(D) would be used to either stopa Union from getting work which it thought was their's [sic] or.from organizing efforts.Now, our position is that in this case, we are not claiming thework, there is no claim for the work by the Operating Engineers.We think that-we went to an employer thinking that we mighthave an agreement with them because they were going to do someFederal Express work, and the employer advised us, no, we don'thave an agreement, because this is a separate job. and the employeris saying, hut. we're going to pay the Heavy Highway rates, whichis [sic] less than your rates, therefore, we, the Union, knew that theywere not going to meet standards, so, we put ain area standardspicket on them.We thought we were engaging in all area standards picket; but ifwhat we said to the Company affected that object of area standard[sic]. that is, if what we said. like, are you going to do the job likeyou did the last time, then the worst we could have done wouldhave a recognitional object, and not one of force (sic] work assign-ment.Viewing counsel's statements in the light most favorable to the Union.we can only conclude that the declaration "we are niot claiming thework" is part of the Union's denial that its object in picketing was theunlawful one of forcing a particular work assignment. Consequently, Awemust find that the Union has simply denied seeking the work rather thanhaving disclaimed any interest in performing it, and that a dispute stillexists. See Local Union N .II. lernatuonal Brotherhood of ElecricaulWorkers. A FL-CIO (ITT' Comn,,inicalion Equipment & Slrtiem Division),217 NLRB 397, 398t-399 (1975).Federal Express assignment under a direct contractwith Federal Express which did not require the useof union labor. Nevertheless, on three separate oc-casions, representatives of the Union demandedthat Barton assign the work on the new FederalExpress job to employees represented by it. Theday after Barton's third, and final, refusal to givethe work to union-represented employees, theUnion commenced picketing clearly in order toforce Barton to assign the work in accordance withits wishes.The Union suggests that its picketing was lawfulas an effort to enforce a collective-bargainingagreement, to preserve area standards, or to ac-quire recognition. It is plain that Respondent hadno contractual right to the assignment of the workbecause the Federal Express-Barton contract,unlike the Austin-Barton subcontract, contained norequirement that union labor be employed andBarton did not otherwise have a collective-bargain-ing relationship with the Union. Further, Respond-ent's assertion that the picketing was for such anobject contradicts its other contentions, i.e., thatthe picketing was lawful area standards or recogni-tional picketing, which two contentions themselvescontradict one another.Therefore, on the basis of the entire record, weconclude that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that there exists no agreed-upon method forthe voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly,we find that this dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:1. The Employer's practice and preferenceThe record shows that, other than work underthe Austin subcontract, Barton has not used em-ployees who are represented by the Union. On allother occasions, Barton has used its own workN.L.R. L. v. Radio & ile vision Broadcast Engineers Union. Local1212. Ilrnuational Broherhlood of Elnctrical Workers. AfL-CIO [Colun-bia Brodcasting System]i, 364 S 573 (1961).: International ,lssoiation oql Machinits, Lodge No. 1743. 4FL-CIO (J.I. Jones Construction Company), 135 N R H 1402 (1962). OPERATING ENGINEERS, LOCAL 369479force of regular employees who are not currentlyrepresented by any union. The record furthershows that Barton prefers to continue with this ar-rangement. Accordingly, Barton's practice andpreference favors an award of the disputed work toBarton's unrepresented employees.2. Area practiceThe record contains uncontradicted and unchal-lenged evidence that in west Tennessee and inShelby County4it is traditional for heavy concretework, such as roadwork and airport runway work,to be nonunion. Accordingly, this factor favors anaward of the disputed work to Barton's unrepre-sented employees.3. Relative skillsDavid Webb, Barton's project manager for theFederal Express project, testified that the employ-ees represented by the Union who were hired byBarton to work on the Austin subcontract werequalified to operate the equipment, but were not asfamiliar with the application and uses of the equip-ment as were Barton's regular employees. Eventhough Webb testified that it should not take longfor a qualified heavy equipment operator to learnthe particular procedures used by Barton, it is ap-parent that Barton's employees possess superiorskills to the extent that they would require no fur-ther training in Barton's paving procedures. Ac-cordingly, this factor weighs slightly in favor of anaward to Barton's unrepresented employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-4 Apparently, the Federal Express site is located in Shelby County.clude that Barton's unrepresented employees areentitled to perform the work in dispute. We reachthis conclusion relying on the Employer's practiceand preference, area practice, and relative skills.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Unrepresented employees of The J. F. BartonContracting Company are entitled to perform thework in dispute which consists of erecting, disman-tling, operating, and repairing equipment involvedin the construction of the west end ramp overlay atFederal Express Corporation, Republican Drive,adjacent to Memphis International Airport, Mem-phis, Tennessee.2. International Union of Operating Engineers,Local 369, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require The J. F. Barton Contracting Companyto assign the disputed work to employees repre-sented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local 369, AFL-CIO,shall notify the Regional Director for Region 26, inwriting, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.